DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer readable storage medium may be an electrical signal.  The Applicant’s specification does not limit the storage media or the program product to “non-transitory” media. In additional, paragraph [0127] of the Applicant’s specification states that “Common forms of computer-readable media may include, for example, a floppy disk, a flexible disk, hard disk, magnetic tape, any other magnetic medium, a CD ROM, DVD, any other optical medium, punch cards, paper tape, any other physical medium with patterns of holes, a RAM, a PROM, an EPROM, a FLASH EPROM, any other memory chip or cartridge, a carrier wave, or any other medium from which a computer can read". The Applicant may overcome this rejection by amending the claim limiting the subject matter to “a non-transitory computer readable storage media.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application Nos. 16/670251 and 16/670230 and 16/670279 and 16/670217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference in the claims is changing the name of a key or changing the name of the target.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 16-20 are objected to because of the following informalities:  Claims 16-20 recites “The method claim of 15, ….” . It should be “The   non-transitory computer-readable storage medium of claim 15…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (EP 3 716 526 A1), in view of Cusden et al(US Publication No. 2017/0344988), and further in view of Whitfield(US Publication No. 2007/0157021).

With regards to claim claims 1, 8 and 15, Lin discloses, A method for a contact center to store in a blockchain data related to a consumer, the method comprising:
initiating an outgoing communication with the consumer (FIG 1 INVITE and associated text); concluding the communication (FIG 1 OK and associated text;);  creating a record of the communication; (Abstract [0009]; the present invention employs the digital signature technique to verify the identity of both parties during the SIP call [0011]; Thus, the present invention provides the concept of recording the public key with blockchain Note: suggest blockchain server  save/record caller/Callee public key ).
Lin does not specifically disclose, however Cusden teaches
encrypting the record of the communication with a first key, wherein said record can be decrypted using a second key,  the first key and second key operable as an encoder/decoder pair of keys for asymmetric cryptography ( Cusden, [0028] In some 
updating a blockchain with the record of the communication ([0028]; Computer system 106 may generate the challenge contract in the form of a smart contract based on the challenge request such that the challenge contract includes code to access (i) the blockchain address associated with the record (and with the user/account that registered the record)) .  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to Modify Lin’s method/system/product with teaching of Cusden in order to store a record of the communication encrypted and within a secure system (blockchain) in order to ensure the security of the record for later review that the communication met company and regulatory policies as needed.

Lin in view of Cusden do not specifically disclose, however Whitfield teaches, the first key and the second key both being private keys (Whitfield, Abstract, At a redemption location associated with an acquired certificate, the acquirer (or an alternate recipient of an acquired certificate to whom the acquirer has communicated the established private key), submits the certificate information, along with the established private key, to redeem the certificate).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to Modify Lin in view of Cusden’s 

Regarding claims 2, 9 and 16, Lin in view of Cusden and Whitfield further discloses
wherein the first key is associated with the contact center, and the second key is associated with the contact center [Whitfield, Abstract, a secret public key as well as a corresponding private key, both belonging to the same entity].  

Regarding claims 3, 10 and 17, Lin in view of Cusden and Whitfield further discloses
wherein the first key is associated with the contact center, and the second key is associated with the consumer [Whitfield, Abstract, a secret public key as well as a corresponding private key, both belonging to the same entity, further the public key can be transmitted to the consumer when there is a need to send the secret key to the consumer, paragraph 75].

Regarding claims 4, 11 and 18, Lin in view of Cusden and Whitfield further discloses
wherein the first key is associated with the contact center, and the second key is associated with the contact center and the consumer [Whitfield, Abstract, a secret public key as well as a corresponding private key, both belonging to the same entity, further the public key can be transmitted to the consumer when there is a need to send the secret key to the consumer, paragraph 75].


wherein the first key is associated with consumer and the contact center, and the second key is associated with the consumer [Whitfield, Abstract, a secret public key as well as a corresponding private key, both belonging to the same entity, further the public key can be transmitted to the consumer when there is a need to send the secret key to the consumer, paragraph 75, It is obvious that the acquires public key can be secret and supplied to the contact center].

Regarding claims 6, 13 and 20, Lin in view of Cusden and Whitfield further discloses
wherein the first key is associated with consumer and the contact center, and the second key is associated with the contact center [Whitfield, Abstract, a secret public key as well as a corresponding private key, both belonging to the same entity, further the public key can be transmitted to the consumer when there is a need to send the secret key to the consumer, paragraph 75, It is obvious that the acquires public key can be secret and supplied to the contact center].

Regarding claims 7 and 14, Lin in view of Cusden and Whitfield further discloses
wherein the first key is associated with the consumer and the contact center, and the second key is associated with the consumer and the contact center [Whitfield, Abstract, a secret public key as well as a corresponding private key, both belonging to the same entity, further the public key can be transmitted to the consumer when there is a need to send the secret key to the consumer, paragraph 75, It is obvious that the acquires public key can be secret and supplied to the contact center].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hudson et al(US 20200220725 A1), Ebrahimi et al(US 20180227130 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
                                                                                                                                                                                  /MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498